IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: June 20, 2019.

                                                        ________________________________________
                                                                   CRAIG A. GARGOTTA
                                                           UNITED STATES BANKRUPTCY JUDGE
________________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

In re:                                          §            Chapter 7
                                                §
Donna Shute Provencher                          §            Case No. 19-50339-cag
Debtor.                                         §

ORDER GRANTING MOTION OF JOSEPH MAZZARA TO LIFT THE AUTOMATIC
              STAY TO ALLOW LAWSUIT TO PROCEED

         On June 17, 2019, came on to be heard the Motion of Joseph Mazzara (hereinafter,

“Mazzara”) to Lift the Automatic Stay to Allow Lawsuit to Proceed (“Motion”). The Court, after

considering the Motion, pleadings, evidence, any response thereto and arguments of counsel, finds

that the Motion should be GRANTED as follows:

         IT IS THEREFORE, ORDERED, ADJUDGED AND DECREED that the Motion of

Joseph Mazzara to Lift the Automatic Stay to Allow Lawsuit to Proceed is GRANTED and the

stay is hereby lifted to allow the litigation known as Case No. GV18005269-00 styled Joseph

Mazzara, Plaintiff v. Donna Provencher, Defendant and currently stayed in the Chesterfield

County General District Court in Virginia’s 12th Judicial District to proceed.



                                               -1-
       IT IS FURTHER ORDERED that the automatic stay is not lifted as to the debtor’s

bankruptcy estate. Specifically, if the Chapter 7 trustee discovers any assets to be administered

and liquidated in this bankruptcy proceeding and Joseph Mazzara obtains a judgment against the

debtor in the above-described Chesterfield County, Virginia proceeding, Mr. Mazzara cannot

attempt to collect such assets of the bankruptcy estate (other than through distributions by the

Chapter 7 Trustee).

       IT IS FURTHER ORDERED that the fourteen-day stay provided by Federal Rule of

Bankruptcy Procedure 4001(a)(3) is not applicable, and therefore, Mazzara and his agents may

immediately comply with this Order.


                                              ###

Submitted by:
William B. Kingman, SBN 11476200
Law Offices of William B. Kingman, PC
3511 Broadway
San Antonio, TX 78209
(210) 829-1199/Fax: (210) 821-1114
bkingman@kingmanlaw.com
ATTORNEY FOR JOSEPH MAZZARA




                                              -2-
